Citation Nr: 1636141	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for fibromyalgia, including as secondary to a service-connected disability.

2. Entitlement to service connection for sleep apnea, claimed as sleep disturbance, including as secondary to a service-connected disability.

3. Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbar strain prior to June 20, 2012.

4. Entitlement to an initial evaluation in excess of 40 percent for the service-connected lumbar strain after June 20, 2012.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 15, 2011.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to February 1983.

These matters come before the Board of Veterans' Affairs (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, in October 2008 and March 2009.  The Veteran appeared for an RO hearing in June 2010 and a Travel Board hearing in November 2011.

In May 2012 and July 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran's claim for TDIU was initially denied in a March 2009 rating decision and subsequently granted in a December 2012 rating decision with an effective date of January 15, 2011.  In an October 2015 rating decision TDIU was discontinued effective October 1, 2015 and then in a November 2015 rating decision TDIU was re-established effective October 1, 2015.  Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's underlying claim for service connection for a low back disability was received on July 16, 2007.  Throughout the appeal period he has contended that he stopped working in December 2006, in part due to his lumbar spine disability.  See, e.g., November 2008 TDIU claim and November 2008 statement.  Thus in the instant case the issue of entitlement to TDIU prior to January 15, 2011 remains in appellate status pursuant to Rice.  Id.  

The issues of service connection for sleep apnea and fibromyalgia to include as secondary to a service-connected disability and entitlement to TDIU prior to January 15, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 20, 2012 and with consideration of functional impairment due to pain on motion and other factors, the Veteran's lumbar strain more nearly approximates the functional equivalent of forward flexion of 30 degrees or less.

2. From June 20, 2012 the Veteran's lumbar strain is not shown to be productive of ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.  


CONCLUSIONS OF LAW

1. Prior to June 20, 2012, the criteria for an initial rating of 40 percent for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5237 (2015).

2. From June 20, 2012, the criteria for an initial rating higher than 40 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for lumbar strain.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See July 2007 correspondence for the underlying claim of service connection, November 2011 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in September 2007, June 2008, December 2009, January 2011, June 2011, and June 2012.  The Veteran does not allege nor does the evidence suggest a material change regarding the lumbar strain since he was last examined by VA in June 2012; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  In a very recent case, the United States Court of Appeals for Veterans Claims (Court) Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However from June 20, 2012 the Veteran already is in receipt of a 40 percent rating for the service-connected lumbar strain and prior to June 20, 2012 the Veteran is being granted herein a 40 percent rating for the lumbar strain.  The 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Thus as the Veteran is in receipt of a 40 percent rating from June 20, 2012 and is being granted a 40 percent rating prior to June 20, 2012, Correia is inapplicable in the instant case.  

The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Although the Veteran testified in November 2011 that his June 2011 VA examination was rushed, the June 2011 VA examination was conducted in conjunction with a January 2011 VA examination, whereby the examiner personally interviewed the Veteran and elicited a history from him.  On the June 2011 VA examination the examiner provided the range of motion findings necessary to evaluate his disability under the applicable rating criteria.  Thus, the Board finds that the June 2011 VA examination along with the other medical and lay evidence of record is adequate to rate the service-connected lumbar strain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Rating Criteria

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's service-connected lumbar strain is rated under Diagnostic Code 5237 for lumbosacral strain.  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V.

An initial rating higher than 20 percent for lumbar strain prior to June 20, 2012 and a rating higher than 40 percent thereafter

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

By way of history, in a rating decision dated in October 2008 the RO granted service connection for lumbar strain effective July 16, 2007, the date the Veteran's claim was received and assigned a 20 percent rating.  In a rating decision in December 2012 the Appeals Management Center (AMC) increased the rating to 40 percent effective June 20, 2012. 

As presented above, under the General Rating Formula for Diseases or Injuries of the Spine a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the evidence of record more nearly approximates the criteria for a 40 percent rating for lumbar strain prior to June 20, 2012.  In determining whether an increased evaluation is warranted, the Board acknowledges that on VA examination in September 2007 the Veteran had pain with lumbar flexion from 80 to 90 degrees, on VA examination in June 2008 he had pain with lumbar flexion from 60 to 70 degrees, and on VA examination in June 2011 he had pain on forward flexion from 80 to 85 degrees.  However, throughout the appeal period the Veteran consistently has complained of back pain to include severe constant low back pain.  See, e.g., September 2007 VA examination, June 2008 VA examination, July 2008 VA treatment record, July 2009 VA treatment record, December 2009 VA examination, and January 2011 VA examination.  On VA examination in December 2009 the Veteran complained of having flare-ups of pain that occurred three to four times a month.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, on VA examination in December 2009, on repetitive use times three the Veteran had flexion from 10 to 40 degrees with pain.  On VA examination in June 2011, the examiner stated that without resorting to mere speculation, it cannot be determined to what degree the Veteran's service-connected lumbar spine condition contributes to his decreased painful range of motion versus his other medical conditions, to include a joint and myofascial condition.  However, the Court has held that when it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The September 2007, June 2008, December 2009, and June 2011 VA examinations, which provide range of motion findings, are not in complete compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), whereby as discussed above, the Court required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  However, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent evaluation, the maximum rating assignable for limitation of motion of the lumbar spine, are more nearly approximated for lumbar strain prior to June 20, 2012.  See DeLuca.  Thus any deficiencies in the above VA examinations under Correia are harmless.  The increased rating of 40 percent prior to June 20, 2012 is in order under the doctrine of reasonable doubt.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

In order to warrant a rating higher than 40 percent for the low back disability the evidence must show unfavorable ankylosis of the entire thoracolumbar spine for a 50 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  

Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Note (5) in the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

In the instant case, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated prior to June 20, 2012 and from June 20, 2012.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, the evidence shows findings reflecting that there is no ankylosis. The VA examination reports dated in September 2007, June 2008, December 2009, June 2011, and June 2012 show that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  On VA examination in December 2009 extension was zero degrees, however, on all other examinations during the appeal period to include examinations dated in September 2007, June 2008, June 2011, and June 2012, the findings show that the Veteran retained motion on every plane.  A rating higher than 40 percent based on ankylosis is therefore not more nearly approximated at any time during the appeal period.  

While on VA examination in January 2011, the examiner opined that it could not be determined whether the Veteran's degenerative disc disease and degenerative joint disease of the lumbar spine was secondary to his service-connected lumbar strain without resorting to mere speculation, on VA examination in June 2012 the examiner opined that disc and joint disease were secondary to his service-connected lumbar strain.  Thus the evidence is in equipoise as to whether the Veteran's degenerative disc disease is part and parcel of his service-connected lumbar strain thereby raising the matter whether he is entitled to a rating higher than 40 percent under Diagnostic Codes 5243 for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes.  On VA examination in September 2007, the Veteran denied having incapacitating episodes during a 12 month period.  During the RO hearing in June 2010 the Veteran claimed that he had incapacitating episodes three to four times per month where he was confined to a bed, however the Veteran did not state that he was prescribed bed rest and treatment by a physician.  Further, on VA examination in December 2009 the examiner noted that the Veteran's flare-ups of pain occurred three to four times per month requiring him to lie down, however the examiner stated that the Veteran did not have incapacitating episodes during the past 12 month period requiring bed rest ordered by a physician.  On the VA examination in January 2011, the Veteran denied having incapacitating episodes in the past 12 months.  In November 2011 the Veteran testified that he had incapacitating episodes, however he did not indicate the duration of these episodes nor did he state that he was prescribed treatment and bed rest by a physician.  Lastly, on VA examination in June 2012 the examiner noted that the Veteran had intervertebral disc syndrome with incapacitating episodes during his flare-ups one to two times weekly, however the duration was 20 minutes in a 12 month period, whereby the Veteran was incapacitated and at bed rest.  Thus the findings discussed above do not more nearly approximate the criteria of at least 6 weeks of incapacitating episodes during a 12 month period to warrant a higher rating of 60 percent under Diagnostic Code 5243.  

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  

As for neurological impairment, the Veteran is currently in receipt of separate ratings for radiculopathy of the left lower extremity and for the right lower extremity.  See December 2012 rating decision.  He has not disagreed with the ratings nor effective dates assigned.  Further, throughout the appeal period neither the lay nor medical evidence of record shows that the Veteran has any other neurological impairment associated with his service-connected lumbar strain, to include bowel and bladder impairment.  

The Board also has considered the Veteran's statements that describe his lumbar spine pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 40 percent, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 40 percent for the lumbar strain at any time during the appeal period.

For these reasons explained above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a 40 percent rating is warranted for lumbar strain prior to June 20, 2012.  From June 20, 2012 the preponderance of the evidence is against a rating higher than 40 percent for evaluating the lumbar strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board does have the authority to decide whether the claims should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar strain.  The Board finds that the Veteran's service-connected lumbar strain is manifested by symptoms such as pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to June 20, 2012, a 40 percent rating is granted for the service-connected lumbar strain, subject to the law and regulations governing the payment of monetary benefits.

From June 20, 2012, a rating higher than 40 percent is denied for the service-connected lumbar strain.  


REMAND

After carefully considering the issues of service connection for sleep apnea and fibromyalgia, and for reasons expressed immediately below, the Board finds that these issues must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of two previous remands.  

A for the issue of service connection for sleep apnea, the examiner on VA examination in September 2015 opined that the condition was less likely than not incurred in or caused by service as there was no evidence of a diagnosis or treatment for obstructive sleep apnea in the Veteran's service treatment records nor within one year of discharge from service.  Although the Veteran was diagnosed with sleep apnea in February 2008, he has contended that he has had symptoms of sleep apnea, which have gotten worse since service.  See, e.g. November 2008 statement.  The Veteran as a lay person is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Further, on VA examination in January 2012 the examiner opined that sleep apnea was not secondary to the service-connected lumbar strain as the medical literature and studies do not connect obstructive sleep apnea to back strain.  However, in rendering this opinion the examiner did not address whether the sleep apnea was aggravated by the lumbar spine.  The Court has observed that when VA is deciding such a case on the basis of "aggravation," language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Instead, the opinion must be responsive to the question of whether or not a service-connected disorder worsened a disorder for which the Veteran is seeking service connection.

Similarly, on VA examination in September 2015 the examiner opined that the Veteran's fibromyalgia was less likely than not proximately due to or the result of the Veteran's service-connected lumbar strain.  However, the examiner did not address whether the service-connected lumbar strain aggravated fibromyalgia.  Id.  Thus the September 2015 VA examination is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Further, in a May 2016 brief the Veteran's representative contended that a VA opinion is necessary as to whether fibromyalgia was secondary to the service-connected posttraumatic stress disorder (PTSD) as VA's Clinical Practice Guideline for the Management of PTSD discussed the relationship between PTSD and chronic pain disorders, such as fibromyalgia.  There is no opinion of record addressing whether fibromyalgia is secondary to the service-connected PTSD and on remand such an opinion should be rendered by an appropriate examiner.  

Lastly, the Veteran contends that he could not work due to his disabilities, to include the lumbar spine disability, fibromyalgia, and sleep apnea.  See, e.g., November 2008 TDIU claim.  Thus the issue of entitlement to TDIU prior to January 15, 2011 is impacted by the outcome of the claims being remanded herein.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim prior to January 15, 2011 must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claims.

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including VA treatment records from February 2016 to the present.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran the examiner must:

a.) Opine whether it is at least as likely as not (50 percent probability or more) that sleep apnea was incurred during service.  The examiner is asked to address the Veteran's contentions that his symptoms of sleep apnea have gotten worse since service.  See, e.g. November 2008 statement.  

b.) Opine whether it is at least as likely as not (50 percent probability or more) that sleep apnea was aggravated by the service-connected lumbar strain.  If the examiner determines that the lumbar strain aggravated the sleep apnea, the examiner should quantify the approximate degree of aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Schedule the Veteran for a VA examination with an appropriate examiner or examiners to determine the nature and etiology of his fibromyalgia.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran the examiner must: 

a.) Opine whether it is at least as likely as not (50 percent probability or more) that fibromyalgia was both caused or aggravated by the service-connected PTSD.  If the service-connected PTSD aggravated the fibromyalgia, the examiner should quantify the approximate degree of aggravation.

b.) Opine whether it is at least as likely as not (50 percent probability or more) that the service-connected lumbar strain aggravated the fibromyalgia.  If the service-connected lumbar strain aggravated the fibromyalgia, the examiner should quantify the approximate degree of aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought, to include the claims of service connection for sleep apnea and fibromyalgia and entitlement to TDIU prior to January 15, 2011, is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


